Case 5:20-cv-00313-MMH-PRL Document 3 Filed 07/13/20 Page 1 of 2 PageID 20




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION


CHRISTOPHER L. EDWARDS,

                     Petitioner,

v.                                                         Case No. 5:20-cv-313-Oc-34PRL

SECRETARY, DEPARTMENT OF
CORRECTIONS, et al.,

                Respondents.
_______________________________

                    ORDER OF DISMISSAL WITHOUT PREJUDICE

       Petitioner Christopher Edwards, a pretrial detainee, initiated this action on June

29, 2020,1 by filing a pro se petition for writ of habeas corpus (Petition; Doc. 1). In the

Petition, Edwards requests that the Court dismiss two of his pending state criminal cases.2

Petition at 8. Generally, federal courts should not interfere with pending state court

criminal proceedings. Younger v. Harris, 401 U.S. 37, 46 (1971). “Federal courts have

consistently recognized this limitation on enjoining state criminal prosecutions unless one

of a few narrow exceptions is met.” Hughes v. Attorney Gen. of Fla., 377 F.3d 1258, 1263

(11th Cir. 2004). Those exceptions are: “(1) there is evidence of state proceedings

motivated by bad faith, (2) irreparable injury would occur,[3] or (3) there is no adequate



       1 See Houston v. Lack, 487 U.S. 266, 276 (1988) (mailbox rule).
       2 Because Edwards brings this petition during the pre-trial posture of his criminal
proceedings, the Court construes the Petition as if filed pursuant to 28 U.S.C. § 2241.
Hughes v. Attorney Gen. of Fla., 377 F.3d 1258, 1261 (11th Cir. 2004).
       3 The Court notes that “certain types of injury, in particular, the cost, anxiety, and

inconvenience of having to defend against a single criminal prosecution, could not by
themselves be considered ‘irreparable’ in the special legal sense of that term.” Younger,
401 at 46. To establish irreparable harm, “the threat to the [petitioner’s] federally protected
Case 5:20-cv-00313-MMH-PRL Document 3 Filed 07/13/20 Page 2 of 2 PageID 21




alternative state forum where the constitutional issues can be raised.” Id. at 1263, n.6

(citing Younger, 401 U.S. at 45, 53-54). Here, Edwards has not alleged the existence of

any exception to this general principle; therefore, the Petition is due to be dismissed.

Accordingly, it is

       ORDERED:

       1.     Edwards’s Petition (Doc. 1) is DISMISSED without prejudice.

       2.     The Clerk shall enter judgment dismissing this case without prejudice,

terminate any pending motion, and close this case.

       DONE AND ORDERED in chambers, this 13th day of July, 2020.




Jax - 8
c:
Christopher L. Edwards #65511




rights must be one that cannot be eliminated by his defense against a single criminal
prosecution.”
                                         2
